               IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA
NICOLE ZICCARELLI,                          )
                                            )
                                            )    2:20-cv-1831-NR
              Plaintiff,                    )
                                            )
       v.                                   )
                                            )
THE ALLEGHENY COUNTY BOARD                  )
                                            )
OF ELECTIONS, et al.,                       )
              Defendants.                   )
                                            )
                                         ORDER
      AND NOW, this 12th day of January, 2021, upon consideration of the parties’

cross-motions for summary judgment, it is hereby ORDERED that Plaintiff’s motion

for summary judgment, ECF 46, is DENIED and Defendants and Intervenors’

motions for summary judgment, ECF 52; ECF 56; ECF 58, are GRANTED for the

reasons stated in the Court’s opinion.

      It is FURTHER ORDERED that the Court will enter final judgment in favor

of Defendants and Intervenors, and against Plaintiff, on Counts I and II of the

Amended Complaint. ECF 29.

                                                BY THE COURT:

                                                /s/ J. Nicholas Ranjan
                                                United States District Judge
